Orders affirmed. The plaintiff purports to appeal from: (a) an order which sustained a demurrer to his third substitute amended declaration with leave to amend within twenty days and (b) an order which denied his motion to amend, pursuant to said leave, by substituting a fourth substitute amended declaration and which denied leave further to amend. The proposed amended declaration did not cure the substantive defects of the four declarations which preceded it. Massachusetts Gasoline & Oil Co. v. Go-Gas Co. 267 Mass. 122, 126. Count one failed to comply with G. L. c. 231, § 7, Second; count two did not comply with G. L. c. 231, § 14; count three was defective in that the account annexed, which serves the function of a bill of particulars or specifications, Babcock v. Thompson, 3 Pick. 446, stated nothing to enable the judge or the adverse party to understand the nature of the claim. Shea v. Crompton & Knowles Loom Works, 305 Mass. 327, 328-329. Snow v. Metropolitan Transit Authy. 323 Mass. 21, 23. The denial of leave further to amend was within the discretion of the judge. Foster v. Shubert Holding Co. 316 Mass. 470, 477. No abuse of discretion appears.
The case was submitted on briefs.